DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 6/11/2021 "Restriction Requirement," the 8/4/2021 Response [hereinafter "8/4 Response"] elected, without, GROUP II and Species A1B2 for prosecution on the merits. 
The Response stated that claims 1-8 are directed to the elected species/invention. 
Accordingly, claims 9-13 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). And the Restriction Requirement was made Final.
The 6/11/2021 Restriction Requirement and its finality are proper, and they are therefore maintained.
Objections to the Drawings
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of [37 CFR] § 1.81(d).
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
The feature(s) listed below, therefore, must be shown in a figure, a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"wherein the current buffer applies a second reference voltage to the pixel through which the pixel current flows to fix a voltage of a source node of the pixel to be constant," as claims 4-7 recite.
The figures fail to show any reference voltage being applied to any pixel—there is a second reference voltage VR2 that is applied to the non-inverting input of the amplifier (AMP2) of CBuf, but the second reference voltage isn't applied to any pixel and certainly not applied by any buffer, let alone a current buffer. 
To avoid abandoning this Application, Applicants must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, file an amendment to the specification complying with 37 CFR § 1.121(b), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicants of the required correction if the changes are not acceptable. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 4-7 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants as the invention.
Specifically, in claim 4, and therefore claims 5-7 depending from claim 4, "wherein the current buffer applies a second reference voltage to the pixel through which the pixel current flows to fix a voltage of a source node of the pixel to be constant" does not make sense. It is also noted that the figures also fail to show anything about such a feature (see, supra, objection to the claims noting that the figures fail to show anything of the sort and at best show: a second reference voltage VR2 that is applied to the non-inverting input of the amplifier (AMP2) of CBuf, but the second reference voltage isn't applied to any pixel and certainly not applied by any buffer, let alone a current buffer), which hinders making sense of the recitation. 
A person skilled in the art, therefore, would not know where and how is the second reference voltage applied to the pixel and how this might "fix a voltage of a source node of the pixel to be constant," as recited in claims 4-7.
Claim 4, therefore, is indefinite. And claims 5-7 depend from claim 4 and, therefore, are similarly indefinite. A person having an ordinary skill in the art, therefore, would neither be reasonably apprised, nor be on notice, of the scope of the invention of claims 4-7. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because the noted features appears to be a significant part of the recitation of claim 4 and the claims depending therefrom. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
05.	Claims 4-7 are rejected under 35 U.S.C. § 112(a) as not enabled by the specification.
Claims 4-7 contain subject matter ("wherein the current buffer applies a second reference voltage to the pixel through which the pixel current flows to fix a voltage of a source node of the pixel to be constant," as claims 4-7 recite) that is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, in claim 4, and therefore claims 5-7 depending from claim 4, "wherein the current buffer applies a second reference voltage to the pixel through which the pixel current flows to fix a voltage of a source node of the pixel to be constant" does not make sense. It is also noted that the figures also fail to show anything about such a feature (see, supra, objection to the claims noting that the figures fail to show anything of the sort and at best show: a second reference voltage VR2 that is applied to the non-inverting input of the amplifier (AMP2) of CBuf, but the second reference voltage isn't applied to any pixel and certainly not applied by any buffer, let alone a current buffer), which begs the question how is the disclosure describing a second reference voltage VR2 that is applied to the non-inverting input of the amplifier (AMP2) of CBuf, but not to any pixel, let alone a "pixel through which the pixel current flows to fix a voltage of a source node of the pixel to be constant," whatever this means, to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use an invention "wherein the current buffer applies a second reference voltage to the pixel through which the pixel current flows to fix a voltage of a source node of the pixel to be constant," as claims 4-7 recite.
Non-exhaustive factors affecting a determination of undue experimentation are:
(A)	The breadth of the claims (quite specific);
(B)	The nature of the invention (quite specific);
(C)	The state of the prior art (well developed);
(D)	The level of one of ordinary skill (M.Sc. Electrical Engineering/Physics) ;
(E)	The level of predictability in the art (quite high);
(F)	The amount of direction provided by the inventor (none);
(G)	The existence of working examples (none); and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure (unclear as the reference voltage cannot be applied to a pixel).
See M.P.E.P. § 2164.01(a) and see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to a non-withdrawn claim, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
Statutory Bases of the Prior Art Rejections
06.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
07.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
08.	Claims 1, 3, and 8 are rejected under 35 U.S.C. § 102(a)(1) as clearly anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2016/0163261 of a U.S. patent application for inventors Kim et al. [hereinafter "Kim"], assigned to LG Display. 
Below are: FIG. 6 US S/N 16/583670, this application [hereinafter "TA"], and FIG. 7 of PRIOR ART REFERENCE Kim. 
[AltContent: textbox (of this Application)]
    PNG
    media_image2.png
    430
    602
    media_image2.png
    Greyscale


[AltContent: textbox (of Kim '3261)]
    PNG
    media_image3.png
    373
    656
    media_image3.png
    Greyscale

Below is the format of indicating (when necessary) the correspondence between a feature in claim and the corresponding, anticipatory feature in the applied prior art reference(s):
When necessary, after a feature in a rejected claim, in a parenthesis, FIRST, the feature when necessary, and relevant described scope when necessary, in TA will be indicated; AND, after a semicolon, SECOND, always, the corresponding, anticipatory feature in the applied prior art reference(s) will be indicated.
As to rejecting the claims over the prior art, with respect to claim 1, Kim describes (see, e.g., FIG. 7 and the text explaining it): A current sensing device including a plurality of sensing units (Kim; see, e.g., the Abstract), each sensing unit comprising: a sensing line (Kim, FIG. 7, line connected to P) electrically connected to a pixel, the sensing line configured to carry a pixel current (Kim, Ip); a current integrator (Kim 153) including an integrating amplifier (Kim, OP2) and a feedback capacitor (Kim, C), the integrating amplifier OP2 having an inverting input terminal (Kim, - input of OP2), a non-inverting input terminal (+ input of OP2), and an output terminal (Kim, Vout1/Vout2 from OP2), wherein the feedback capacitor C is electrically connected between the inverting input terminal and the output terminal (-), and a first reference voltage (Kim, Vref) is input to the non-inverting input terminal (+); and a current transmitting unit (Kim, 152) connected between the sensing line and the current integrator 153, the current transmitting unit 152 separating an electric connection of the sensing line and the current integrator 153, the current transmitting unit 152 including: a shared node (Kim, the solid, bold dot in the middle of the line connecting M1 and M2); a first mirroring transistor (Kim, M1) including a gate electrode, a source electrode, and a drain electrode, the gate electrode being electrically connected to the shared node and one of the source or drain electrode being electrically connected to the shared node, and one of the source or drain electrode not electrically connected the shared node being electrically connected to a ground voltage source; and a second mirroring transistor (Kim, M2) including a gate electrode, a source electrode, and a drain electrode, the gate electrode of the second mirroring transistor being electrically connected to the shared node, one of the source or drain electrode of the second mirroring transistor being electrically connected to the inverting input terminal (-) of the integrating amplifier OP2, and one of the source or drain electrode of the second mirroring transistor not electrically connected to the inverting input terminal of the integrating amplifier being electrically connected to the ground voltage source, wherein the current transmitting unit 152, in operation, mirrors (Kim, for example, [0080]) the pixel current Ip and causes a mirroring current IS1/IS2 to be output from the inverting input terminal (-) of the integrating amplifier (OP2).
With respect to claim 3, see, for example, Kim [0080]-[0081], describing the mirroring and noting that IS1 would be larger than Ip by making M1 have a smaller size (channel size) than M2. 
With respect to claim 8, this follows from the essence of the current integrator circuit—raising the Vref would raise the output voltage from OP2, the same as in the invention of this application. 
Prior Art Rejections of the Claims -- Obviousness
09.	Claims 4-7 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Kim, as applied to claim 1, further in view of PGPub US 2008/0180112 of a U.S. patent application for inventor Lauxtermann [hereinafter "Lauxtermann"]. 
As to rejecting the claims over the prior art reference(s), as best as the scope of the claims can be determined in view of the 37 CFR 37 § 1.83(a) objection and the 35 U.S.C. § 112(a,b) rejections, the claims would at least be obvious over Kim further in view of Lauxtermann. 
Specifically, Kim teaches the benefit of using a current buffer 151 but appears silent on using a current including an OpAmp and having a switch. The art however well recognizes the suitability of such an arrangement for use as a current buffer. See, for example, Lauxtermann, FIG. 7 and [0044]-[0048] teaching the suitability and desirability of using a current buffer comprising an OpAmp, a capacitor, and a switch in a CTIA arrangement. For example, Lauxtermann teaches that the embodiment of FIG. 7 can be used to achieve "wide dynamic range focal plane arrays with photon shot noise limited performance throughout the entire input range. They may be used for laser jamming resistant imagers or for focal plane arrays used in astronomical applications with very long integration time by providing a very large full well capacity. Furthermore, they may be used for infrared focal plane arrays with a large offset current, for example, because of operation at high temperature. Additionally, they may be used to increase focal plane array yield by bringing high dark current pixels into the useful regime of operability distribution." See, Lauxtermann, [0048].

Therefore it would have been obvious (see, for example, M.P.E.P. 2144.07) for a person having an ordinary skill in the art at the time of the filing of the inventio of this application to have modified the embodiment shown in FIG. 7 of Kim and included a front end CTIA current buffer, as taught in FIG. 7 of Lauxtermann to have a current buffer including an OpAmp, capacitor, and switches, since Lauxtermann teaches the suitability and desirability (as Lauxtermann describes in [0048], reproduced above). 
CONCLUSION
10.	Applicants' amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814